                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

SCOTT DOUGLAS HINSHAW,

                        Plaintiff,

                v.                                              CASE NO. 19-3047-SAC


HOLLY L. TEETER,
U.S. District Judge, et al.,

                        Defendants.

                                                   ORDER


        Pro se Plaintiff Scott Douglas Hinshaw, a prisoner confined at the Ford County Jail in

Dodge City, Kansas, brings this action under 42 U.S.C. § 1983. The Court entered an Order

(Doc. 2) finding Plaintiff is subject to the “three-strikes” provision under 28 U.S.C. § 1915(g).

The Court examined the Complaint and attachments and found no showing of imminent danger of

serious physical injury. The Court also granted Plaintiff until April 12, 2019, to submit the $400.00

filing fee. The Court’s order provided that “[t]he failure to submit the fee by that date will result

in the dismissal of this matter without prejudice and without additional prior notice.” (Doc. 2,

at 2.) Plaintiff has failed to pay the filing fee by the deadline set forth in the order.

        Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F. App’x

764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as

permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199,
1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is

not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771–72 (citations omitted).

        The time in which Plaintiff was required to submit the filing fee has passed without a

response from Plaintiff. As a consequence, the Court dismisses this action without prejudice

pursuant to Rule 41(b) for failure to comply with court orders.

        IT IS THEREFORE BY THE COURT ORDERED that this action is dismissed

without prejudice pursuant to Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED.

        Dated on this 16th day of April, 2019, in Topeka, Kansas.



                                                s/ Sam A. Crow
                                                SAM A. CROW
                                                U. S. Senior District Judge




                                                   2
